 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    RAY ANTONIO AZCARATE,                           Case No. 2:17-cv-02190-RFB-GWF
12                      Petitioner,                   ORDER
13           v.
14    BRIAN WILLIAMS, et al.,
15                      Respondents.
16

17          Petitioner having filed an unopposed motion for extension of time (first request) (ECF No.

18   33), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion for extension of time

20   (first request) (ECF No. 33) is GRANTED. Petitioner will have through September 3, 2019, to

21   file a response to the motion to dismiss (ECF No. 27).

22          DATED: July 9, 2019.
23                                                              ______________________________
                                                                RICHARD F. BOULWARE, II
24                                                              United States District Judge
25

26
27

28
                                                      1
